*641Special Term properly denied the appellant’s motion for summary judgment dismissing the complaint as against him on the ground that the infant plaintiff had not sustained a "serious injury” within the meaning of Insurance Law former § 671 (4) (now § 5102 [d]).
The medical report of the infant plaintiff’s treating physician found, inter alia, "severe tenderness over the [right] iliac crest” and diagnosed her injuries as "multiple traumas including the [right] pelvis and [right] knee”.
Further, in an examination one year after the accident, while the defendant Green Bus Lines, Inc.’s physician concluded that the infant plaintiff had "[n]o current orthopedic diagnosis or disability”, and remarked that the patient had "innumerable complaints which are not replicable”, he nevertheless identified a significant limitation of movement of the thoracolumbar spine. Whether this limitation of movement is voluntary or the result of a medical condition causally connected with the injuries sustained in the accident cannot be ascertained without further medical explanation or clarification of the latter physician’s medical report (see, Mulhauser v Wood, 107 AD2d 1019; cf. Scollo v Martin, 112 AD2d 762). Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.